DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “comprises”, on line 2, and “means”, twice on line 4, and once each on lines 7 and 8, should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 2 of the specification, in the paragraph spanning lines 13-15, applicant should replace the reference to the claims with descriptive language to disclose the invention.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 2-3, the phrase, “the second guide means comprises a deflection device is disposed in a center of the tray” does not make sense.  It is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 19, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by West Germany 1249846.
West Germany 1249846 (Figs. 1a and 1b) discloses a tray for a mass transfer column, including a spiral guide weir arrangement (4) for guiding a liquid phase that enters the tray at a peripheral port (5), flows along a spiral flow path, and exits the tray at a central port (5), and a temperature control spiral guide means (3) that provides for entry and exit of the temperature control fluid at the periphery of the tray (see Fig. 1b), the temperature control fluid entering the spiral guide means at the center of the tray and exiting the spiral guide means (3) at the periphery of the tray.  The liquid phase spiral flow path and the temperature control fluid spiral flow paths are arranged in an overlapping manner with the liquid phase and temperature control fluids flowing in opposite directions along the overlapped paths.  As shown in Figure 1a of the reference the apparatus includes plural stacked trays within a column for sequential stage treatment of the liquid phase.
Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose or suggest the plural spiral subpath construction of instant claim 16.  Claims 17 and 18 would be allowable based upon their dependency on an allowable claim 16.
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose or suggest the plural spiral transport path construction of instant claim 20.  Claims 21-24 would be allowable based upon their dependency on an allowable claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/3-13-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776